Ladd, J.
This case is ruled by Independent Dist. of Union v. Independent Dist. of Cedar Rapids, 62 Iowa, 616, where it was held that, in the absence of any streams or other natural obstacles, as contemplated in section 1797 of the Code of 1873, the county superintendent was without jurisdiction to change the boundaries of school districts. : Section 2791 of the Code differs from the former statute mnly in dispensing with the consent of' the district from which any territory is taken. Where no natural obstacles exist, there is nothing on which the county superintendent may base an order. He is pot called upon to act if the way to the school is.not impeded, and is without jurisdiction. It is only when these obstacles actually exist that the statute authorizes him to exercise judgment in saying whether they are of such character that “any portion of the inhabitants * * * cannot, with reasonable facility, .attend school in their own corporation.” In that event, the courts will not interfere, and any abuse of discretion must be remedied on appeal. Bogaard v. Independent Dist., 93 Iowa, 272. It seems needless to add that, where the county ;superintendent acts without jurisdiction, this cannot be con*32ferred an the state superintendent by appeal. Under such circumstances, resort may be had to the courts. Burkhead v. School Dist., 107 Iowa, 29. This is not an action to test jurisdiction, but to prevent the threatened execution of a void order. We discover no reason for not adhering to the law as laid down in the first cited case, and the judgment of the district court is therefore reversed.
Granger, J., not sitting.